Title: From Thomas Jefferson to Heinrich Gerlach, 3 May 1781
From: Jefferson, Thomas
To: Gerlach, Heinrich



Sir
Richmd May. 3. 1781.

I am very sorry for the delay which has happened in sending the passport. I received it the 20th. of Apr. and sent it the [same] day to Majr. Genl. Baron Steuben to be forwarded. He immediately delivered my letter covering it to an officer with orders to proceed. The papers being directed to Genl. Phillips the officer was uncertain whether he was at Portsm. or with the British army then coming up the river, and the movements here since prevented his going on with the letter. He will set out I am in hopes this day.
A letter from Gl. Phillips to me with a very improper address, come to hand since the 20th. of Apr., obliged me on seeing the officer to-day to recall my letter of that date which was written in the stile I had always used towards him and to put the passport under an address adapted to that which he had been pleased to use towards me. I shall be sorry if this shall prevent your being availed of the passport, as it will produce an eternal bar to the passage of any thing thro’ this state to the Convention troops. I have had yet no reason to repent the services I have endeavored to render the German part of the Convention officers and souldiers, and for them only feel concern should they be cut off from supplies by that want of [tem]per and decency which seems to be introducing on the part of our enemies in this state. To yourself personally I wish to give every assurance of regard & that I am with much respect Sir Your mo. ob. & mo. hble servt.

P.S. The German Convention troops are stationed at Winchester in this state which has occasioned the passport to be made out for Alexandria, that being equally convenient to both the German and British troops.

